DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 06/10/2021, have been received and made of record. In response to the most recent Office Action, dated 03/10/2021, claims 1, 2, 5, 7, 9, 13, 15, 16 and 18 have been amended.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the second type of switch is characterized as having a second gate oxide thickness, wherein the first gate oxide thickness is less than the second gate oxide thickness, wherein only the second switch of the first and second switches is directly connected to the output terminal, and wherein the second switch is configured to receive a first bias voltage, wherein the first bias voltage is fixed. Claims 2-14 depend upon claim 1 therefore are also allowed.

Regarding claim 15, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the second type of switch is characterized as having a second gate oxide thickness, wherein the first gate oxide thickness is less than the second gate oxide thickness, wherein only the second switch of the first and second switches is directly connected to the output terminal, and Claims 16-21 depend upon claim 15 therefore are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herzog (US 2013/0335048) teaches a switched mode power supply and was the closest prior art reference of record and was used in the prior rejection. Herzog taught the direct connection of the second switch but failed to teach that the two switch can have different gate oxide thickness values and wherein the second gate oxide thickness is greater than the first. 
Wei (WO 2012/074967) teaches a fully integrated 3 level DC/DC converter for nanosecond scale dynamic voltage scaling with fast shunt regulation. Brooks was the closest art teaching two switches in series wherein a second switches was receiving a fixed signal at the gate terminal. Brooks in Paragraph 0038 teaches that the PFETs have the same oxide thickness and are configured as such therefore could not be used to teach the limitations in the claims. 
Zuniga (US 2017/0338731) teaches a voltage regulator that has two high side switches wherein the high side switches have different gate oxide thicknesses. Zuniga though fails to teach the serial connection and the direct connection of only the second switch. The operation of Zuniga is different thus a combination would not be proper. 
Mott (US 2013/0002149) teaches a high voltage driver using medium voltage devices. 
Olson (US 2012/0200338) teaches a dynamic biasing system and method for a switch mode power supply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839